Case 19-10065-tnw          Doc 70   Filed 02/11/21 Entered 02/11/21 12:15:24      Desc Main
                                    Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                   ASHLAND DIVISION

   IN RE: SCOTT LYND                                                CASE NO. 19-10065
          DEBTOR                                                    CHAPTER 13

                   AGREED ORDER ON MOTION TO APPROVE
                       LOAN MODIFICATION AGREEMENT
      ___________________________________________________________________

           Upon agreement between the parties concerning the debtor’s request for approval

   of a loan modification (Doc #63) with the mortgage creditor Bayview Loan Servicing,

   LLC and the Court being otherwise sufficiently advised, IT IS HEREBY ORDERED that

   the loan modification attached with debtor’s motion is hereby SUSTAINED.



   SEEN AND AGREED TO BY:

   /s/ Scott Lynd
   904 McCloud Drive
   Worthington, KY 41183
   Debtor


   /s/ Bruce E. Blackburn, Bar No, 8275               /s/David Nalley
   620 Greenup Ave.                                   Reisenfeld & Associates, LLC
   Raceland, Ky. 41169                                3962 Red Bank Road
   Attorney for the Debtor                            |Cincinnati,OH45227



   Michael E. Litzinger
   Office of Chapter 13 Trustee
   P.O. Box 2204
   Lexington, KY 40588-2204
   859-233-1527
   mlitzinger@ch13edky.com
      Case 19-10065-tnw        Doc 70    Filed 02/11/21 Entered 02/11/21 12:15:24            Desc Main
                                         Document     Page 2 of 2




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                        Signed By:
                                                        Tracey N. Wise
                                                        Bankruptcy Judge
                                                        Dated: Thursday, February 11, 2021
                                                        (tnw)
